As filed with the Securities and Exchange Commission on September 24, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:April 30, 2013 Date of reporting period:July 31, 2012 Item 1. Schedules of Investments. Logan Capital Large Cap Growth Fund Schedule of Investments July 31, 2012 (Unaudited) Shares Fair Value COMMON STOCKS - 98.5% Aerospace & Defense - 3.0% Precision Castparts Corp. 25 Total Aerospace & Defense Beverages - 1.3% Monster Beverage Corp. (a) 25 Total Beverages Biotechnology - 1.2% Celgene Corp. (a) 22 Total Biotechnology Chemicals - 3.9% Airgas, Inc. 25 Sherwin-Williams Co. 23 Total Chemicals Communications Equipment - 3.5% F5 Networks, Inc. (a) 23 Qualcomm, Inc. 39 Total Communications Equipment Computers & Peripherals - 7.3% Apple, Inc. (a) 11 NetApp, Inc. (a) 80 Total Computers & Peripherals Construction & Engineering - 1.5% Jacobs Engineering Group, Inc. (a) 51 Total Construction & Engineering Electrical Equipment - 1.8% Cooper Industries Plc (c) 32 Total Electrical Equipment Electronic Equipment, Instruments & Computers - 4.1% Amphenol Corp. 65 Trimble Navigation Ltd. (a) 34 Total Electronic Equipment, Instruments & Computers Energy Equipment & Services - 2.8% FMC Technologies, Inc. (a) 50 Halliburton Co. 40 Total Energy Equipment & Services Healthcare Equipment & Supplies - 4.7% Edwards Lifesciences Corp. (a) 21 Intuitive Surgical, Inc. (a) 8 Total Healthcare Equipment & Supplies Healthcare Providers & Services - 3.6% AmerisourceBergen Corp. 59 Express Scripts Holding Co. (a) 39 Total Healthcare Providers & Services Shares Fair Value Hotels, Restaurants & Leisure - 4.1% Starbucks Corp. 81 Wynn Resorts Ltd. 17 Total Hotels, Restaurants & Leisure Internet & Catalog Retail - 8.5% Amazon.com, Inc. (a) 20 Netflix, Inc. (a) 17 Priceline.com, Inc. (a) 8 Total Internet & Catalog Retail Internet Software & Services - 2.0% Google, Inc. (a) 4 Total Internet Software & Services IT Services - 6.5% Accenture Plc (c) 42 Cognizant Technology Solutions (a) 40 Mastercard, Inc. 8 Total IT Services Life Sciences Tools & Services - 5.0% Agilent Technologies, Inc. 55 Mettler Toledo International Co. (a) 12 Waters Corp. (a) 31 Total Life Sciences Tools & Services Machinery - 10.1% Cummins, Inc. 37 Deere & Co. 41 Flowserve Corp. 28 Joy Global, Inc. 57 Total Machinery Personal Products - 2.6% Estee Lauder Companies, Inc. 63 Total Personal Products Pharmaceuticals - 2.6% Perrigo Co. 29 Total Pharmaceuticals Real Estate Management & Development - 1.4% CBRE Group, Inc. (a) Total Real Estate Management & Development Road & Rail - 1.9% CSX Corp. Total Road & Rail Semiconductors & Semiconductor Equipment - 2.0% Microchip Technology, Inc. 76 Total Semiconductors & Semiconductor Equipment Software - 5.4% Citrix Systems, Inc. (a) 63 Oracle Corp. 80 Total Software Specialty Retail - 3.1% Home Depot, Inc. 43 Tiffany & Co. 31 Total Specialty Retail Shares Fair Value Text, Apparel & Luxury Goods - 4.6% Fossil, Inc. (a) 24 Ralph Lauren Corp. 29 Total Text, Apparel & Luxury Goods TOTAL COMMON STOCKS (Cost $127,965) $ SHORT-TERM INVESTMENTS - 1.6% Fidelity Government Portfolio - Institutional Class, 0.01% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $2,035) Total Investments (Cost $130,000) - 100.1% Liabilities in Excess of Other Assets - (0.1)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) The rate shown represents the fund's 7-day yield as of July 31, 2012. (c) U.S. traded security of a foreign issuer or corporation. The accompanying notes are an integral part of these financial statements. The cost basis of investments for federal income tax purposes at July 31, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect the tax adjustments.Please refer to the Notes to Financial Statements section in the Fund’s upcoming annual report for federal tax information. Summary of Fair Value Measurements at July 31, 2012 (Unaudited) The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value,a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund's major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities - Equity securities, including common stocks, preferred stocks, foreign issued commonstocks, exchange-traded funds, closed end mutual funds and real estate investment trusts or “REITs”, which are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Debt Securities – Debt securities, such as corporate bonds, asset backed securities, mortgage backed securities, municipal bonds, U.S. Treasuries and U.S. government agency issues are valued at market on the basis of valuations furnished by an independent pricing service which utilizes both dealer-supplied valuations and formula-based techniques.The pricing service may consider recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer.In addition, the model may incorporate market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data.Certain securities are valued principally using dealer quotations.These securities will generally be classified in level 2 of the fair value hierarchy. Open-End Mutual Funds - Investments in open-end mutual funds are generally priced at the ending net asset value (NAV) provided by the service agent of the Fund's and will be classified as level 1 securities. Short-Term Securities - Short-term securities having a maturity of less than 60 days are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events. Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Fund's administrator. The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available. All actions taken by the Valuation Committee are reviewed and ratified by the Board. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of July 31, 2012 (Unaudited): Common Stock Level 1 Level 2 Level 3 Total Aerospace & Defense $ $
